Motion Granted; Order filed November 21, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00823-CV
                                  ____________

    THE VERTICAL TRADING GROUP, LLC, CURT KRAMER, AND
               CARLOS ALBERTO MAYO, Appellants

                                        V.

                      ZICIX CORPORATION, Appellee


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-50613


                                  ORDER

      On September 13, 2013, the three appellants named above filed notices of
appeal from the trial court’s orders denying their special appearances. Appellants’
briefs were due October 17, 2013. Curt Kramer and Carlos Alberto Mayo filed
their appellants’ brief on October 17, 2103. The Vertical Trading Group, LLC,



                                        1
requested and was granted a two-week extension of time to file its brief until
October 31, 2013.

      On October 31, 2013, counsel for The Vertical Trading Group, LLC filed a
motion to withdraw as counsel. According to the motion, The Vertical Trading
Group, LLC consents to the motion, and it has been made aware that the deadline
for filing its brief was October 31, 2013. More than ten days have passed, and no
opposition to the motion has been filed. See Tex. R. App. P. 10.3(a). The motion
complies with Texas Rule of Appellate Procedure 6.5. Accordingly, we GRANT
counsel’s motion to withdraw.

      Corporations may appear in court and be represented only by a licensed
attorney. See Dell Dev. Corp. v. Best. Indus. Uniform Sup. Co., 743 S.W.2d 302,
303 (Tex. App.—Houston [14th Dist.] 1987, writ denied). Accordingly, we
ORDER appellant The Vertical Trading Group, LLC to retain counsel for this
appeal and to file a designation of counsel on or before December 2, 2013. Unless
The Vertical Trading Group, LLC, acting through an attorney licensed in Texas,
files its appellant’s brief with the clerk of this court on or before December 23,
2013, the court will dismiss its appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                  PER CURIAM




                                         2